Citation Nr: 1538107	
Decision Date: 09/04/15    Archive Date: 09/10/15

DOCKET NO.  11-03 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for service-connected aortic valve replacement secondary to subacute bacterial endocarditis.
 
2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Marine Corps League


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

L. A. Rein, Counsel

INTRODUCTION

The Veteran served on active duty from September 1978 to December 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, which continued the previously assigned 30 percent disability rating for the service-connected aortic valve replacement.  In a letter dated approximately one week later in August 2009, the RO in Detroit, Michigan notified the Veteran of that determination.  [Due to the location of the Veteran's residence, jurisdiction of his appeal remains with the RO in Detroit, Michigan.] 

In August 2011, the Veteran presented sworn testimony during a personal hearing at the Central Office in Washington D.C., which was chaired by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's VA claims file.

In September 2012, the Board remanded this appeal for additional development. In an April 2014 rating decision, the RO granted service connection for a surgical scar as secondary to the Veteran's service-connected aortic valve replacement disability.  In an April 2014 supplemental statement of the case, the RO continued the 30 percent rating for the Veteran's service-connected aortic valve replacement disability and denied entitlement to a TDIU.

In October 2014, the Board remanded the matters listed on the title page above for additional development.  

In a March 2015 rating decision, the Appeals Management Center (AMC) in Washington, D.C. incorrectly indicated that the Board remanded issues of higher ratings for the Veteran's service-connected adjustment disorder with anxiety, which was also included in the May 2015 supplemental statement of the case that continued the denial of a higher rating for service-connected aortic valve replacement and for entitlement to a TDIU. However, the Board specifically notes that there was no request or referral for adjudication of the Veteran's ratings for his service-connected adjustment disorder disability within the October 2014 Board remand.  If the Veteran is in disagreement with March 2015 rating decision that granted higher ratings for his service-connected adjustment disorder, he must first submit a timely notice of disagreement.  The Board does not have jurisdiction over this matter at this time.  

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems. For the reasons set forth below, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although further delay is regrettable, the Board finds that additional development is necessary prior to appellate review.  A remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand.  Stegall v. West, 11 Vet. App. 268  (1998).

The Board's September 2012 remand instructions requested that the Veteran be provided with a VA examination to determine the current severity of his service-connected aortic valve replacement disability, to include an exercise test to determine METs.  The instructions noted that, if a laboratory determination of METs by exercise testing could not be done for medical reasons, the examiner was specifically requested to explain the medical reasons which prevent such testing.  In December 2012, the Veteran was afforded a VA heart examination in which exercise testing was not performed.  Further, the VA examiner failed to provide any explanation for not performing exercise testing.  In addition, the VA examiner relied on chest x-rays, echocardiogram, Holter monitor and exercise stress test results from prior years and were not contemporaneous with the examination. 

Therefore, in October 2014, the Board remanded these matters to the RO to afford the Veteran a VA examination with a determination of METS by exercise testing.  The Board instructed that, if there was a medical contraindication in performing the exercise testing, then the examiner was to set forth the medical reasons.  The Veteran was afforded a February 2015 VA heart examination in which the examiner specifically indicated that there was not a medical contraindication for not performing METs testing.  However, no response was provided as to exercise stress test results.  Only interview based METs testing results were reported.  Unfortunately, the Board has no discretion but to remand this matter for compliance with the prior remand instructions and to ensure that a VA examination is afforded the Veteran that provides all information required to properly evaluate the severity of his service-connected aortic valve replacement disability.  

In addition, while the February 2015 VA heart examination notes that the Veteran heart condition impacts his ability to work, the Veteran indicated that he was currently working full-time for a friend as a purchaser.  He was doing sedentary work at a computer full-time.  (This was also reported by the Veteran during a February 2015 VA mental disorders examination.)   Thus, while the record reflects that the Veteran is currently employed, it is unclear whether his current employment constitutes substantially gainful employment.  

TDIU may be assigned when the disabled person is unable to secure or follow a substantially gainful occupation.  38 C.F.R. § 4.16(a).  The regulation explains that marginal employment shall not be considered "substantially gainful employment."  Marginal employment is defined as employment where a Veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Id. & Faust v. West, 13 Vet. App. 342 (2000).  Marginal employment may also be found in some cases when earned annual income exceeds the poverty threshold, such as cases where there is employment in a protected environment, such as a family business or sheltered workshop.  Id.  
On remand, the RO should request that the Veteran provide evidence pertaining to his annual income.  Further, in adjudicating the claim for a TDIU, the RO should include consideration of the combined effects of the Veteran's  service-connected disabilities.  See Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013); Floore v. Shinseki, 26 Vet. App. 376 (2013) (combined effects opinion not required per se, but may be necessary to sufficiently address a TDIU claim).

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and request that he provide documentation of his annual salary (from his full time employment as a purchaser for his friend as referenced by him at the February 2015 VA heart examination), such as copies of salary statements, wage receipts, W-2s, and/or tax returns. 

2.  Then, schedule the Veteran for a VA examination, by a physician (M.D.), to determine the current severity of the service-connected aortic valve replacement.  The claims file, to include a copy of this REMAND, must be made available to the examiner for review in conjunction with this examination.  A notation that this review has occurred should be made in the file. 

All necessary tests and studies should be performed, to include the appropriate exercise test(s) needed to calculate properly the Veteran's METs. [The examiner must specify what level of activity warrants the assignment of the estimated METs level.]  The examiner should also describe the current status of the Veteran's aortic valve replacement to include a description of all functional incapacity related to this disability, as well as the need for any current treatment or medication.  

In addition, the examiner is asked to address the following: 

(a) If a laboratory determination of METs by exercise testing cannot be done for medical reasons, the examiner should explain the medical reasons which prevent such testing (This request is not optional and must be explained).  The examiner should then estimate the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing) that results in dyspnea, fatigue, angina, dizziness, or syncope.

(b) The examiner should discuss the presence or absence of any left ventricular dysfunction-including an ejection fraction (in percentage); the number of any episodes of acute congestive heart failure in the past year; and the presence or absence of chronic congestive heart failure. 

(c) The examiner should describe the number of any episodes of paroxysmal atrial fibrillation or other supraventricular tachycardia that the Veteran has experienced in the past year, as documented by an electrocardiogram or Holter monitor. 

(d) The examiner is asked to comment upon the impact of the Veteran's aortic valve replacement upon his ability to maintain gainful employment.

3.  If the Veteran's current employment constitutes marginal employment, as defined above, obtain an opinion from a vocational or similar specialist, if possible, to determine the combined effect of the Veteran's current service-connected disabilities on his employability.  The Veteran is service-connected for an adjustment disorder with anxiety (rated 50 percent), aortic valve replacement (rated 30 percent), and a surgical scar associated with aortic valve replacement (rated noncompensable).  

The examiner should review all pertinent records associated with the claims file and render an opinion as to whether, without regard to the Veteran's age or the impact of any nonservice-connected disabilities, it is at least as likely as not (50 percent or greater probability) that his service-connected disabilities, alone or in the aggregate, render him unable to secure or follow a substantially gainful occupation. In offering this impression, the examiner must acknowledge and take into account his education, training, and work history.

The examiner should provide a complete rationale for any opinion provided.  If he/she is unable to provide an opinion without resorting to speculation or conjecture, he/she should so state and explain why.

4.  Ensure that all of the requested development has been completed.  In particular, if the Veteran did not undergo exercise testing, ensure that the examiner has explained the medical reasons which prevent such testing.  If not, the report must be returned for corrective action.  38 C.F.R. § 4.2 (2015). 

5.  Then, readjudicate the claims for a disability rating greater than 30 percent for aortic valve replacement disability and for a TDIU.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

No action is required of the Veteran until he is notified by VA.  However, he is advised of his obligation to cooperate in ensuring that the duty to assist is satisfied.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood v. Derwinski, 1 Vet. App. 190 (1991).  His failure to help procure treatment records, or to report for a scheduled VA examination, may impact the decision made.  38 C.F.R. § 3.655 (2015).  He is advised that he has the right to submit additional evidence and argument, whether himself or through his representative, with respect to this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  It must be afforded prompt treatment.  The law indeed requires that all remands by the Board or the United States Court of Appeals for Veterans Claims (Court) be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board is appealable to the Court.  38 U.S.C.A. § 7252 (West 2014).  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).  

